May, J.
The first three sections of the statute concerning arson, 1 Rev. Code, ch. 160. p. 587. prohibits the burning of certain houses therein described; jails not being within those provisions. The fourth section prohibits the burning, “ either in the day or the night, of any house or houses whatsoever, other than those enumerated in the three first sections.” And under this provision, we are of opinion, that the petitioner was indictable for burning the jail and prison of Hanover; and that the indictment properly and sufficiently described the house as the common jail and county prison of that county. Waving the objection, which is felt by some of us, to the form in which this question was presented to the circuit superiour court; and not deciding, as two of us are inclined to do, that the jail may properly be termed the house of the sheriff and jailor who keeps the keys and has the control thereof; we are all of opinion, that this portion of the description was intirely unnecessary, and should be regarded as surplusage.
Writ of error denied.